Citation Nr: 1703045	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had honorable active duty service from November 1970 to May 1972.  He died in September 2008.  The appellant is the Veteran's widow.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  In January 2015, the Board remanded the appeal.


FINDINGS OF FACT

1.  The Veteran died in September 2008 from metastatic sarcomatoid renal cell carcinoma; he had no service-connected disabilities at the time of his death.

2.  The Veteran did not have service in the Republic of Vietnam and was not otherwise exposed to Agent Orange, and his renal cell carcinoma was not otherwise related to service in any other way.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, notice was provided in a December 2008 letter, and the RO's May 2009 rating decision and October 2012 statement of the case contained an explanation of the evidence and information required to substantiate a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of a Veteran's death, based on a previously service-connected condition; they also included explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and personnel records, VA medical records, and identified private treatment records have been obtained.  Moreover, in obtaining the Veteran's service personnel records the agency of original jurisdiction (AOJ) substantially complied with the Board's January 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the appellant in adjudicating this appeal. 

II.  Legal Criteria

DIC may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
 
If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases, listed under 38 C.F.R. § 3.309(e), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Analysis

In this case, the Veteran's death certificate reflects that the cause of his September 2008 death was metastatic sarcomatoid renal cell carcinoma, with no secondary causes of death noted.  Private treatment records reflect that in 2007 the Veteran was found to have had an incidental renal mass that, on evaluation, was determined to be renal cell carcinoma.  

The Veteran did not have any service-connected disabilities during his lifetime.  Also, the record does not reflect, and the appellant does not assert, that the Veteran died from any disease or condition other than renal cell carcinoma, or that such carcinoma began until decades after separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a).  Rather, as reflected in her February 2010 notice of disagreement and June 2013 hearing testimony, she asserts that the Veteran's renal cancer was the result of Agent Orange exposure during service in the Republic of Vietnam.

During the June 2013 hearing, the appellant testified that, while the Veteran had never spoken to her regarding his Vietnam service, she had received a letter from VA indicating that the Veteran had served in Vietnam, and that he had had orders to go to Vietnam that were documented.  She further testified that an acquaintance of the Veteran, S.E., had told her that he and the Veteran had spoken about being in Vietnam, and that the Veteran was "black ops."  She further testified that the Veteran had periods of depression and nightmares when they were first married in 1976, which she believed may have been related to his Vietnam service.

The appellant's claim for service connection for the cause of the Veteran's death must be denied in this case, as the weight of the evidence is against a finding that he ever had service in the Republic of Vietnam.

As asserted by the appellant, the Veteran was sent a November 2008 letter from VA stating that, according to VA's records, the Veteran was stationed in the Republic of Vietnam during his military service, and may be eligible for disability benefits based on herbicide agent exposure in Vietnam.  Also, the Veteran received special orders from the Army, dated September 10, 1971, indicating reassignment effective October 11, 1971, with ultimate assignment in Vietnam.  Furthermore, a statement from S.E., dated in August 2013, reflects that S.E. became acquainted with the Veteran through their work and that they would occasionally talk.  S.E. stated that, on one occasion, the Veteran "stated he was in the Army Special Forces and served in Vietnam" as a flyer; however, they did not talk about units or places assigned, and S.E. recalled it being a short talk.

The Board acknowledges this evidence, but finds it to be outweighed by the evidence reflecting that the Veteran did not have Vietnam service, including official documentation contemporaneous with the Veteran's service and separation therefrom.  The Veteran's DD Form 214 (Report of Transfer or Discharge) does not reflect service in the Republic of Vietnam; rather, it states that the Veteran had no foreign and/or sea service whatsoever during his period of active duty.  The National Personnel Records Service, in response to requests from the AOJ, on multiple occasions and most recently in April 2015, stated that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  Furthermore, the Veteran's service personnel records, in documenting his duties and organizations and stations or theaters from the beginning of his service in November 1970 to its end in May 1972, reflect that he was stationed in the United States during the entirety of his active duty.  The Veteran's service treatment records are consistent with these personnel records.

Regretably, the VA's November 2008 letter addressed to the Veteran indicating he had been stationed in the Republic of Vietnam during his military service was sent in error.  It also reflects that, although the Veteran received orders for reassignment ultimately intended to result in assignment to Vietnam, such assignment never actually occurred.  Although the Veteran may have indicated to S.E. that he served in Vietnam as a flyer in the Army Special Forces, the Veteran's service records contradict this statement.  

Therefore, a preponderance of the evidence weighs against a finding that the Veteran served in the Republic of Vietnam; the record does not reflect, and the appellant has not asserted, that the Veteran was otherwise exposed to Agent Orange or that his renal cell carcinoma was related to service in any other way.  The Board notes evidence, in the form of an article submitted by the appellant, suggesting that renal cancer might be related to Agent Orange despite not being presumptively related under the provisions of 38 C.F.R. §§ 3.307(a)(c) and 3.309(e).  However, as the Board finds that the Veteran did not have in-service Agent Orange exposure in Vietnam or otherwise, the question of any medical nexus between Agent Orange exposure and the Veteran's cancer is moot.

Accordingly, service connection for the cause of the Veteran's death must be denied.  The Board regrets that a more favorable outcome could not be reached, particularly in light of VA's erroneous November 2008 letter regarding the Veteran's service.  The Board is grateful to both the Veteran and the appellant for the Veteran's honorable service to his country.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


